       Case 1:21-cv-05197-VEC-DCF Document 11 Filed 08/05/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 WAYNE STEWART,
                                                             21cv05197 (VEC) (DF)
                                 Petitioner,
                                                             ORDER
                 -against-

 JAIFA COLLADO,

                                 Respondent.

DEBRA FREEMAN, United States Magistrate Judge:

       In his petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254, which has been

referred to this Court by the Honorable Valerie E. Caproni, U.S.D.J., for a report and

recommendation (see Dkt. 5), pro se petitioner Wayne Stewart (“Petitioner”) seeks relief from

his New York State conviction on various grounds that he seemingly raised on his direct appeal

in the state courts (see Petition Under 28 U.S.C. § 2254 For Writ of Habeas Corpus by a Person

in State Custody, dated June 7, 2021 (“Petition”) (Dkt. 2) ¶ 12). Currently before this Court is a

letter motion by respondent Jaifa Collado, Superintendent of the Shawangunk Correctional

Facility, where Petitioner is incarcerated (“Respondent”), for a stay of these proceedings pending

the outcome of additional claims (specifically, claims that Petitioner was denied the effective

assistance of appellate counsel) that Petitioner has not raised herein, but that are currently

pending in a state coram nobis proceeding. (See Letter to the Court from Alexander Michaels,

Esq., dated Aug. 3, 2021 (“Resp. Mtn.”) (Dkt. 9).) Prior to filing her motion, Respondent did not

seek or obtain Petitioner’s consent to the requested stay (see id., at 2), and, to date, Petitioner has

not responded to Respondent’s motion.

       For the reasons set forth below, Respondent’s application for a stay is denied, but, if

Petitioner wishes to do so, he may file an Amended Petition that includes his
      Case 1:21-cv-05197-VEC-DCF Document 11 Filed 08/05/21 Page 2 of 5




ineffective-assistance-of-appellate-counsel claims and may simultaneously make a properly

supported application to stay these habeas proceedings and to hold his Amended Petition in

abeyance pending his exhaustion of those claims. The deadlines for further submissions by the

parties, in accordance with this Order, are set out below.

                                           DISCUSSION

       As this Court does not yet have before it the full state-court record, it is unable to

determine whether Petitioner has fully exhausted, in the state courts, all of the claims that he has

raised in his Petition, although it appears likely that his pleaded claims were the subject of his

direct appeal, such that they have either been exhausted or should be deemed exhausted. (See

Pet. ¶ 12 and Addendum thereto.) Thus, from the face of the Petition, there is no reason for this

Court to consider staying this action and holding the Petition in abeyance while Petitioner seeks

to exhaust any of the claims that he has raised.

       What Respondent has presented is a different issue: whether Petitioner might, at some

point, wish to raise before the Court certain claims that, as of now, he has chosen not to include

in his habeas Petition. The claims in question, alleging that Petitioner received ineffective

assistance of appellate counsel – have apparently been raised by Petitioner in a state application

for a writ of error coram nobis (see Pet. ¶ 11), which, according to Respondent, remains pending

before the state court (see Resp. Mtn., at 1). The problem is that Petitioner’s ability to bring a

second, or “successive” habeas petition in this Court (should his coram nobis application

eventually be denied) will be strictly limited by the governing federal statute. In relevant part,

28 U.S.C. § 2244 provides:

               (2)     A claim presented in a second or successive habeas corpus
                       application under [section] 2254 that was not presented in a prior
                       application shall be dismissed unless –



                                                   2
       Case 1:21-cv-05197-VEC-DCF Document 11 Filed 08/05/21 Page 3 of 5




                       (A)       the applicant shows that the claim relies on a new
                                 rule of constitutional law, made retroactive to cases
                                 on collateral review by the Supreme Court, that was
                                 previously unavailable; or

                       (B)       (i)    the factual predicate for the claim could not
                                        have been discovered previously through the
                                        exercise of due diligence; and

                                 (ii)   the facts underlying the claim, if proven and
                                        viewed in light of the evidence as a whole,
                                        would be sufficient to establish by clear and
                                        convincing evidence that, but for
                                        constitutional error, no reasonable factfinder
                                        would have found the applicant guilty of the
                                        underlying offense.

28 U.S.C. § 2244(2). Further, under the statute, a successive habeas petition may only be filed in

this District if permitted by a three-judge panel of the Second Circuit Court of Appeals. See

28 U.S.C. §§ 2244(3)(A), (B). It may well be that Petitioner will not be able to overcome these

hurdles, should he ever wish to assert his ineffective-assistance-of-appellate-counsel claims in a

later federal habeas petition.

       Under the circumstances, this Court will permit Petitioner (1) to amend his Petition to

assert those claims now, and (2) simultaneously, to move for an order, pursuant to Rhines v.

Weber, 544 U.S. 269 (2005), staying this habeas action and holding his Petition in abeyance

while he seeks to exhaust his newly added claims via his state coram nobis proceeding.

Petitioner is cautioned, though, that, under Rhines, this Court should only grant a stay of these

proceedings if Petitioner is able to demonstrate “good cause” for failing to exhaust his

unexhausted claims earlier – that is, prior to asserting them in this Court. See id. at 278; see also

Perkins v. LaValley, No. 11cv3855 (JGK), 2012 WL 1948773, at *1 (S.D.N.Y. May 30, 2012)

(noting that “it is the petitioner who has the burden of demonstrating ‘good cause’ for his failure

to exhaust previously any unexhausted claims”). Further, a stay would only be appropriate if

                                                   3
       Case 1:21-cv-05197-VEC-DCF Document 11 Filed 08/05/21 Page 4 of 5




Petitioner’s unexhausted claims are “potentially meritorious.” Rhines, 544 U.S. at 278; see also

id. at 277 (holding that “the district court would abuse its discretion if it were to grant [petitioner]

a stay when his unexhausted claims are plainly meritless”).

       At this point, this Court does not even know if Petitioner has any desire to raise his

ineffective-assistance-of-appellate-counsel claims before this Court, and, of course, he is not

required to do so. In addition, even if Petitioner does wish to add those claims to his Petition,

this Court has no information from which it can determine whether there was “good cause” for

Petitioner’s seeming 10-month delay in raising those claims in a state coram nobis application.

(See Petition ¶ 9(g) (stating that leave to appeal to the New York Court of Appeals from the

affirmance of his conviction was denied on June 11, 2020); id. ¶ 11(a) (stating that Petitioner

filed his coram nobis application on April 12, 2021).) Nor does this Court know anything about

the substance of the claims in question, as Petitioner’s coram nobis application has not been

submitted to this Court, and thus this Court cannot determine whether the claims are potentially

meritorious.

       Under the circumstances, Respondent’s request that this matter be stayed is denied,

without prejudice to Petitioner’s filing an Amended Petition, raising his ineffective-assistance-

of-appellate-counsel claims, and also filing a properly supported motion for “stay and abeyance”

under Rhines. If Petitioner wishes to proceed with an Amended Petition and a Rhines motion,

then his Amended Petition and the accompanying motion should be filed in this Court no later

than September 3, 2021. In his submissions, Petitioner should describe to this Court, with

specificity, the unexhausted claims in question, and should also explain why he believes those

claims have merit and how he exercised diligence in raising the claims in the state courts.




                                                   4
      Case 1:21-cv-05197-VEC-DCF Document 11 Filed 08/05/21 Page 5 of 5




         If Petitioner does not file an Amended Petition and Rhines motion by September 3, 2021,

then Respondent may have until November 2, 2021 to file an opposition to the original Petition,

and Petitioner may have until December 2, 2021 to file a reply. If, on the other hand, Petitioner

files an Amended Petition and a motion for a stay, then Respondent need not file an opposition to

the Petition until after this Court addresses that motion and, as necessary, sets a new schedule for

submissions addressed to the substance of the Amended Petition.

                                         CONCLUSION

         For the foregoing reasons, Respondent’s motion for a stay (Dkt. 9) is denied, and the

Clerk of Court is directed to close that motion on the Docket of this Action. The Clerk of Court

is also directed to mail a copy of this Order to Petitioner, at the address shown on the Docket and

below.

Dated: New York, New York
       August 5, 2021

                                                      SO ORDERED


                                                      ________________________________
                                                      DEBRA FREEMAN
                                                      United States Magistrate Judge

Copies to:

Mr. Wayne Stewart
DIN: 17A1622
Shawangunk Correctional Facility
P.O. Box 700
Wallkill, NY 12589-0750

Respondent’s counsel (via ECF)




                                                 5
